Case 18-10189-KG Doc 1063 Filed 11/13/18 Page 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter 11
PATRIOT NATIONAL INC., et al., 1 Case NO. 18-10139 (KG)
Debel‘S- (Jointly Adininistered)

 

 

SUPPLEl\/[ENTAL AFFIDAVIT OF SERVICE

l, Charles J. McCracken, depose and say that 1 am employed by Prime Clerl< LLC (“Prz'me
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

On November 8, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served via First Class Mail on lst Payroll, lnc.
(M]\/ILID#6765397), 5 E Main St #2, Merrimac, MA, 01860:

¢ Notice of Filing of Second Revised Assumption List to the Debtors' Plan Supplement
[Docket No. 888]

Dated: November 13, 2018 %

Chap% . McCracken

 

State ofNew York
County of New York

Subscribed and sworn to (or affirrned) before me on November 1357 2018, by Charles J.
McCracl<;en, proved to me on the basis of satisfactory evidence to be the person Who appeared
before me.

BENJAM]N JOSEFH STEELE
NOTARY PUBL|C-STATE OF NEW YOR|<
No. 02516290268
Quoilfied In New ‘!ork County

My Ccrnmtss|on Expires Octobar 07.

Signature:

320;1)

'The Debtors in these Chapter ll Cases, along With the last four digits of each Debtors’ federal tax identification
number, are: Patriot National, Inc. (1376), Patriot Services, LLC (1695); TIiGen Insurancc Solutions1 Inc. (2501);
Patriot Captive Management, LLC (2341); Patriot Under\vriters, Inc. (0045); TriGen Hospitality Group, Inc.
(6557); Patriot Risk Consultants, LLC (0844); Patriot Audit Services, LLC (5793); Patriot Claim Services, Inc.
(9147); Patriot Risk Services, Inc. (7189); Corporate Claims Management, Inc. (6760); CW]Beneflts, Inc. (0204);
Forza Lien, LLC (7153); Contego Investigative Services1 Inc. (0330); Contego Services Group, LLC (0012);
Patriot Care Management, LLC (2808); Radar Post-Closing Holding Company, Inc. (2049); Patriot Technology
Solutions, LLC (6855); and Decision UR, LLC (1826). The Debtors’ headquarters are located at 401 East Las
Olas Boulevard, Suite 1650, Fort Lauderdale, Florida 33301.

 

SRF 28 833

